Per Curiam.
As the uncontradicted evidence authorized the finding by the jury that the defendant owner reserved to itself and exercised possession, control and management of the roof, skylight, water pipes, leaders and gutters of the extension, and that prior to June 15, 1925, said owner was notified of defects in the *624roof which caused the damage to plaintiffs' property, and that plaintiffs were not chargeable with contributory negligence, it was error to set aside the verdict as against said defendant. The plaintiffs' lessors having no control over or management of the roof, the verdict in favor of said lessors presents no error.
Judgment in favor of the defendant Delish Co., Inc., reversed, with costs, and verdict of jury reinstated as against that defendant. Judgment in favor of defendant Seville & Jonas affirmed, with costs.
Present — Lydon, Levy and Crain, JJ.; Crain, J., dissents.